ORDER

PER CURIAM.
Donovan Dumas appeals from the trial court’s amended judgment of paternity providing for child custody and support. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The trial court’s decision is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).